 DECISIONS OF NATIONAL LABOR RELATIONS BOARD726 Seventeenth Inc., t/a Sans Souci Restaurant andLocal 25, Hotel & Restaurant Employees Union,AFL-CIO. Cases 5-CA-8604 and 5-CA-8656April 3, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn November 25, 1977, Administrative Law JudgeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, the General Counselfiled an answering brief, and the Charging Party filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, 726 SeventeenthInc., t/a San Souci Restaurant, Washington, D.C., itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.Respondent has requested oral argument. This request is hereby deniedas the record, the exceptions, and the briefs adequately present the issuesand positions of the parties.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.3 We agree with the Administrative Law Judge that a bargaining order iswarranted here to remedy the unfair labor practices committed byRespondent. However, in accordance with our decision in Trading Port,Inc., 219 NLRB 298 (1975). our remedy will require Respondent to bargainwith the Union as of April 27, 1977, the date the Union made its initial235 NLRB No. 89demand for recognition. See also Drug Package Company, Inc., 228 NLRB108 (1977).Without passing on the rationale underlying the decision in Trading Port,supra, Member Truesdale would order Respondent to bargain as of April 27,1977, the date or. which the Union, with a card majority, initially requestedrecognition from Respondent which was refused.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Uponcharges filed on May 6 and 31, 1977, by Local 25, Hotel &Restaurant Employees Union, AFL-CIO (herein theUnion), a complaint issued by the Regional Director forRegion 5 of the National Labor Relations Board (hereinthe Board) on June 27, and thereafter amended andconsolidated on July 18, and at hearing, and timely filedanswers by 726 Seventeenth Inc., t/a Sans Souci Restau-rant (herein Respondent),' a hearing was held on August31 and September 1, 1977, in Washington, D.C.At issue was whether Respondent violated Section8(a)(1) and (3) of the Act by interrogating and threateningemployees concerning their union activities, by dischargingCharles LeMorzellec and Antonio Machado, and byreducing the wages of William Nolan. Further at issue waswhether Respondent, by the foregoing conduct and itsrefusal to bargain collectively with the Union, rendered afree election impossible and thereby violated Section8(a)(5) of the Act. Respondent denied the commission ofany unfair labor practices and maintained that a majorityof the employees in the bargaining unit had not knowinglydesignated the Union as collective-bargaining representa-tive. In the alternative, it contended that the unfair laborpractices, if any, were not sufficiently serious to warrantthe issuance of a bargaining order.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally. Briefs, which have beencarefully considered, were filed by all parties.Upon the entire record, including my careful observationof the witnesses and their demeanor, I make the following:FINDINGS OF FACTI. THE RESPONDENT'S BUSINESS AND THE UNION'SLABOR ORGANIZATION STATUS-PRELIMINARYCONCLUSIONS OF LAWRespondent, a District of Columbia corporation, isengaged in the operation of a restaurant in Washington,D.C. Jurisdiction is not in issue. I find and conclude thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.The name of the Respondent appears as amended at hearing.604 SANS SOUCI RESTAURANTI find and conclude that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. BackgroundBernard Gorland is Respondent's president and, for 14years, has been responsible for its day-to-day operation.His maitre d', a statutory supervisor, is Paul DeLisle. Atthe time at issue, Respondent had 30 employees, 27 ofwhom were the dining room and kitchen employees theUnion sought to represent.Union organizational activities among Respondent'semployees began in April 1977.2 Employees Charles LeMorzellec, a waiter, and William Nolan, a handyman, leadthe activity, passing out union authorization cards. ByApril 18, they had secured signed cards from 18 of the 27unit employees. Both Le Morzellec and Nolan spoke toDeLisle about the Union; Le Morzellec told Delisle that hefavored the Union and the benefits he believed he couldderive from it. Nolan, who was questioned by DeLisleabout the Union, professed ignorance.3B. The Response to the Union ActivityGorland learned of the union activity on April 21. Heheld a meeting with the dining room employees, after work,on Saturday night, April 23. This was the first such meetingheld in Gorland's 14 years at Sans Souci. Gorland told theassembled waiters and busboys that anyone could speak,without fear of reprisals. He expressed his dislike for theUnion, commenting that it was "like a cancer," which hedid not need at his age. He spoke of the money the diningroom employees were able to make. According to thecredibly offered testimony of Le Morzellec, Gorland toldthe employees that "he didn't want a union and if theunion were to come then possibly we might have extrawaiters .... It was straight and clear that there would beextra waiters if we had a union."4Gorland asked theemployees what they hoped to gain from unionization.LeMorzellec and Antonio Machado, another waiter, werethe only ones to respond. They referred to dental insuranceand other benefits, such as split shifts.Respondent's dining room employees derive the greatestportion of their earnings from gratuities which are pooledand divided among those employees. An increase in thenumber of employees sharing in that pool would, of course,decrease each individual share. Thus, Gorland's statementthat he would hire additional waiters in the event ofunionization, was a threat of reduced income, in violationof Section 8(a)(1) of the Act.5General Counsel's complaint alleges that at this meetingGorland disparaged the employees because of their unionmembership and support, in violation of Section 8(a)(1).Other than Gorland's reference to the union as a "cancer,"2 All dates hereinafter are 1977 unless otherwise specified.3 The complaint does not allege this questioning to be unlawfulinterrogation. DeLisle did not testify.4 Gorland admitted that he told the employees that they were makingmore money than similar employees in other area restaurants in partbecause the restaurant did not use captains or extra busboys. He told them.he said, that he could have used captains or more busboys or loaded thethere is no evidence of what might be deemed disparage-ment. Gorland's "cancer" statement, while indicative ofunion animus, was his lawfully held and expressed opinion;it did not rise to the level of a violation of the Act and Irecommend that this allegation be dismissed.On that same Saturday, Gorland had called WilliamNolan into his office and asked him what was going on.Nolan said he did not know. Gorland then asked himwhether he liked his job and pressed him for what he knewabout the Union. Nolan professed ignorance. Gorland andNolan argued about Nolan's failure to tell Gorland aboutthe union activity and Gorland accused Nolan of having"stuck a knife in his back."On April 25, prompted basically by the union situation,Gorland called each employee into his office in the kitchen,where he spoke to them individually. He testified:I asked them to do me a favor if they did not like towork for the Sans Souci and quit. It was a free country.They could do anything they wanted to and if they didnot like working there, they could leave.LeMorzellec testified credibly and without contradictionthat when called into Gorland's office Gorland referred tohim as a union man and told him that it might be better forhim to look for another job. Waiter Alain Wampouille wastold that, if he did not like the way Gorland was runningthings, he might as well give Gorland 2 weeks' notice andfind another job. Employee Jackie Gorrisen was asked if heknew about the union cards and whether he had signedone. Similarly, Ronald Nash was asked whether he knew ofsomething going on concerning the Union; he admittedthat he did. William Nolan was again called into Gorland'soffice and told, without explanation, that his workweekand pay would be cut back from the 6-day-per-week basison which he had been working for many years to a 5-day-per-week schedule.General Counsel contended that, by the foregoingconversations, Respondent unlawfully interrogated its em-ployees. I agree. As the Board stated, in P.B. and S.Chemical Co., 224 NLRB 1, 2 (1976):[T]he basic premise in situations involving the ques-tioning of employees by their employer about unionactivities is that such questions are inherently coerciveby their very nature.In the instant case, there were no circumstances presentwhich might have justified some limited inquiry into theunion activities; rather, the circumstances were heavy withanimus. Employees were questioned in locus of authority,by Respondent's president, and antiunion statements weremade. The employees were not told of any justification forthe questioning or given any assurances of their freedomfrom reprisal should they choose to answer or to refrainfrom answering Respondent's questions. Cf. Johnnie'sfloor with waiters, but had not done so. This, he explained to them, was "afact of ife." Noting Gorland's admissions and the comparative demeanorsof these witnesses, I find LeMorzellec's recollection of this statement to bethe more accurate.5 The statement, as related by Gorland. that he could take such action,but had not done so in the past, was still an implied threat, hardly lesscoercive as he descnbed it than as LeMorzellec related it.605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPoultry Co. and John Bishop Poultry Co., Successor, 146NLRB 770 (1964), enforcement denied 344 F.2d 617 (C.A.8, 1965). See also Chauffeurs, Teamsters and Helpers, Local633 (Bulk Haulers, Inc.), 509 F.2d 490 (C.A.D.C., 1974).I further agree with General Counsel's contention thatGorland's suggestion that the employees who favored theUnion seek employment elsewhere constituted an impliedthreat of discharge. Little else can be inferred from such asuggestion. See Rabco Metal Products, Inc., 221 NLRB1230, 1233 (1975). Moreover, these statements, and Gor-land's "knife in the back" remark to Nolan, convey to theemployees a message that the employer equates employeeunion activity, protected by statute, with employee disaf-fection and disloyalty. The Board has held that suchstatements tend to interfere with, restrain, and coerceemployees in the exercise of those statutory rights, andviolate Section 8(a)(1). Oscar Enterprises, Inc., 214 NLRB823 (1974).6On April 26, Gorland instructed DeLisle to poll theemployees to determine the Union's strength and learnwhether his earlier activities had brought some of them tohis side. DeLisle instructed employees to write on a slip ofpaper whether they wanted the Union or not, and todeposit those slips in a bowl. Few, if any, of the employeescomplied with the request. LeMorzellec told DeLisle thathe did not intend to comply. Later that same evening,Gorland called LeMorzellec into his office and told himthat if, by 11 p.m., he did not have their ballots bothLeMorzellec and Tony (Antonio Machado) would beworking 3 days per week.Respondent's attempt to further determine its employees'union sympathies, or to force an expression of antiunionsympathies, through this poll, following so closely on itsother coercive conduct, together with the threat of areduced workweek in order to compel participation in thepoll, clearly had a tendency to interfere with, restrain, andcoerce employees in the exercise of their Section 7 rights.This conduct, I find, violated Section 8(a)(l) of the Act.At the end of his shift on April 26, LeMorzellec askedDeLisle what schedule he would be working on thefollowing day. DeLisle referred him to Gorland. Gorlandtold him that he was discharged. Shortly thereafter,Gorland came back to LeMorzellec and told him "thatthere was no use to look for any job in town, that no matterwhere I would go, he would call them and tell them that Iwas a union man." At about the same time, Gorland alsodischarged Machado.Gorland testified that he discharged LeMorzellec andMachado, not because of their union activities, but becausethey had failed to comply with a request he had made ofthem to provide him with a list of the benefits being offeredby the Union. He sought the list, he said, so that he couldeither accept or reject the requests, and he discharged thembecause they had ignored him.Whether Respondent discharged LeMorzellec and Ma-chado for refusing his request for information regarding theUnion's promised benefits or, more generally, for their6 This issue, I find, was fairly encompassed within the complaintallegations and, in any event, was fully litigated.I In reaching this credibility resolution, I have considered Gorland'sadmission of conduct clearly violative of the Act, Brown's admission thatunion activities, as the timing, animus, LeMorzellec'sleadership role in the organizational activities, and Gor-land's postdischarge statement to LeMorzellec wouldindicate, those discharges violated Section 8(af3) of theAct. Employees are protected both in their union activityand in their refusal to circumvent the Union and bargaindirectly with their employer. I further find that Gorland'sthreat to blacklist LeMorzellec with other area restaurantsviolated Section 8(a)(1) of the Act.On the following evening, April 27, on the suggestion of aprominent labor lawyer who, fortuitously, was dining atSans Souci, Gorland called both LeMorzellec and Macha-do. He offered them immediate reinstatement and ac-knowledged to them that he had been told that theirdischarges were unfair labor practices. They returned towork on the next day. Gorland testified that the employeeswere told that they would be paid for the day they lost;they had not, at the time of this hearing, received those lostearnings.About 11 p.m., on April 27, Ronald Richardson, execu-tive secretary-treasurer of the Union, and Robert Ades,counsel to the Union, went to the restaurant and met withGorland. At that time, they had 17 signed authorizationcards and offered them to Gorland. He did not look atthem. They requested that he sign an agreement for a cardcheck and recognition, which he refused. Gorland toldthem that his attorney, retained earlier that day, hadadvised him that he should request an election under theauspices of the National Labor Relations Board. The unionrepresentatives rejected this request, informing Gorlandthat, in their opinion, his unlawful conduct precluded theholding of a free and fair election. They threatened tostrike on the following day unless Gorland agreed torecognize the Union. Richardson telephoned Gorland'sattorney and then he and Ades left the restaurant.Richardson returned to Sans Souci on the followingmorning, April 28. He offered Gorland another opportuni-ty to sign the recognition agreement. When Gorlandrefused, he pulled the employees out on strike.At the outset of the strike, there was boisterous conductby the pickets, chanting, verbal encouragement of potentialcustomers to honor the picket line, and verbal abuse ofsome of those who chose to cross the line. There was alsopress coverage of the strike. On the first day, at thesuggestion of a member of the press, the parties agreed toan immediate election, to be conducted by a reporter. Onadvice of counsel, Gorland subsequently refused to partici-pate and insisted on an National Labor Relation Boareelection.One of those striking employees whom Gorland de-scribed as making the most offensive remarks to therestaurant's clientele, including predictions of adverseeffects on their health if they ate there, was James Brown.Brown admitted chanting and calling customers scabs, butdenied telling them that the food would make them sick orthat he hoped it would. I credit Gorland.7Gorland spoketo Brown several times while on the picket line. Some ofshouting at customers was the purpose of the picket line, Brown's omissionof any reference to the picket line incidents from the affidavit he gave theBoard in May, and their comparative demeanors.606 SANS SOUCI RESTAURANTthese conversations were obvious bantering; others mightbe considered more serious. On one occasion, Gorland toldBrown, "[I If I were 25 years younger, I would close his uglyfat mouth." Brown related a similar remark, made subse-quently. According to Brown, he asked Gorland whether itwas because of his picketing that Gorland made thisstatement and Gorland told him, "No," that it was becauseof Brown's "big mouth."In the context of the picket line, the remarks being madethere, their disturbing effect on Gorland and his clientele,and the tentative nature of the alleged threat- "If I were25 years younger," a proposition impossible of fulfill-ment-I do not deem Gorland's statement to have been areal threat or one that an employee would reasonably haveperceived as such. Accordingly, I recommend that theallegation that these statements by Gorland violatedSection 8(a)(1) be dismissed.During the strike, Respondent prepared a letter whichGorland distributed to the employees. He believed that allemployees received it; however, he did not personally giveit to each of them. The record reflects that not all of theemployees actually received it. The letter was only inEnglish, although many of the employees were not literatein that language. In that letter, Gorland stated, inter alia:When I found out about the (union) campaign, Iexpressed my strong objection to the Union. The Unionnow claims that I have committed unfair labor prac-tices. I cannot comment on that except to say I have nointention of doing anything wrong. However, I do wantto tell you my strong feeling that you do have the rightto engage or not to engage in Union activity if youchose. I will not threaten you if you engage in Unionactivity. I will not interrogate you about your Unionactivity or interest in the Union. I will not discriminateagainst any of you because of your Union activity; andI will not in any manner interfere or coerce you in theexercise of your rights under the law. This is my firmcommitment.The letter discussed the picket line and the Union's refusalto agree to a National Labor Relations Board conductedelection. It stated: "Why are they afraid to let you vote? Itwould rather try to force us to bargain with it by havingyou go out on strike. Do you want to destroy the SansSouci?" It discussed an employer's right to continueoperations with replacements, which it stated it wasreluctant to do, and questioned what the employees wouldlive on during the strike. It solicited the employees to askthe Union to take down the picket signs and agree to aNational Labor Relations Board election.The employees returned to work shortly thereafter. TheUnion, however, has continued to maintain a picket line atthe restaurant.William Nolan was Respondent's most senior employee,having begun at the Sans Souci in 1962. He was hourlypaid and, each week since 1971, had received an additional$10, in cash, from the bookkeeper. He signed a petty cashslip for this money each week. Since returning to workfrom the strike he has received his regular wages, but hasnot received this weekly $10 payment.Gorland, who testified that the $10 per week that Nolanhad received came from his pocket rather than from pettycash, admitted that he ceased giving Nolan this moneysince Nolan returned from the strike. He did so, hetestified, "Not necessarily because he went out on strike,"but because they had had a very close relationship- likefather and son he described it- and Gorland believed that"as good as I had been to him" he "should. .. have hadthe decency to come to me and let me know what washappening." Respondent's brief concedes that the paymentwas terminated because Gorland felt that their specialrelationship was gone and that Nolan had been disloyal tohim. Gorland further testified that he had frequently givengifts to Nolan, including clothing and cigarettes, and hadunderwritten some of his medical expenses. Respondentcontends that, like the clothing and cigarettes, the weekly$10 payment was a gift, and not part of Nolan's wages. Ittherefore contends that termination of that weekly pay-ment did not violate the Act. I must reject Respondent'scontention and, in agreement with the assertion of theGeneral Counsel, find this change in Nolan's remunerationto be unlawful. It is clear that this payment, uniformly andregularly paid, unrelated to the financial condition of theemployer or to any special need by or favors performed bythe employee, became part of the employee's wage struc-ture. See Gas Machinery Company, 221 NLRB 862 (1975);N. LR.B. v. Wonder State Manufacturing Company, 344F.2d 210 (C.A. 8, 1965). It is equally clear that reduction ofan employee's wages because of his union activity, orbecause the employer deemed him disloyal for failing toreport that union activity, discourages such union activity.It thus violates Section 8(aX3), as discrimination in a termor condition of employment.On the evening of August 15, Gorland spoke withLeMorzellec as LeMorzellec was leaving work. It had beena poor day, from the standpoint of the tips earned, andGorland asked LeMorzellec what he had made. He toldLeMorzellec that he was not threatening or intimidatinghim and pointed out that "this whole situation could go onfor months and months before it was settled...."Gorland said that both the restaurant and the waiters werebeing hurt and asked whether the waiters had as muchmoney to live on as he had to remain open. He toldLeMorzellec that "[h ]e had no intention of signing with theunion," and asked what they expected to gain by maintain-ing the picket line. He suggested that it would be best ifthey could get together and get rid of it. The foregoingtestimony by LeMorzellec is uncontradicted.General Counsel alleged that by the foregoing conductRespondent threatened employees with reduction of in-come and loss of employment unless the picketing endedand the dispute was resolved. I do not see such threats inGorland's remarks. However, his statement that he had nointention of signing with the Union tended to impress onemployees the futility of their continued support for theUnion. Such a statement interferes with employee exerciseof their statutory rights. Red Barn System, Inc., 224 NLRB1586 (1976); American Medical Insurance Company, Inc.,224 NLRB 1321 (1976). As this incident was fully litigatedand was clearly related to the allegations of the complaint,607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that Respondent violated Section 8(a)(1) of the Actby this conduct.C. The Refusal To BargainI. The unitThe following unit, as stipulated by the parties, isappropriate for the purposes of collective bargaining:All employees of the Sans Souci Restaurant at itsWashington, D.C. location, excluding office clericalemployees, guards and supervisors as defined in theAct.As of April 27, there were 27 employees in this unit.2. Demand and refusalThe record is clear that on April 27, and again on April28, the Union demanded recognition and bargaining. It isequally clear that Respondent rejected that demand andinsisted upon a National Labor Relations Board election.3. The Union's majority statusWhen Richardson presented the Union's demand toGorland, he possessed 17 signed authorization cards.8The cards were clear and unambiguous designations ofthe Union as collective-bargaining agent. Respondent,however, contended that some of the cards were not validbecause they were printed in English only; four of theemployees (Carrero, Zapata, Mendez, and Zorro) were notsufficiently fluent in English to testify without the aid of aSpanish-speaking interpreter; and, therefore, the employ-ees could not have known the purpose of the cards whichthey signed. The use of single language authorization cardswas compared to the Board's practices requiring bilingualnotices and ballots where necessary in Board-conductedelections.The comparison of the election situation to the relianceon authorization cards does not require rejection of Englishlanguage cards signed by foreign language speaking em-ployees. There is a presumption that a person will not signsomething he does not understand. There is no presump-tion that an employee will read and understand a notice oreven a ballot. Moreover, the cards are frequently, as here,distributed by fellow employees who can explain theirmeaning. A further distinguishing factor is that the electionsituation is totally within the Board's control. The cardsigning situation is not.In the instant case, the Spanish-speaking employees werefurther aided in their understanding of the cards by apamphlet, in both English and Spanish, which was givenout with each card. That pamphlet made clear the purposesto which the card may be put.I Richardson so testified credibly. Respondent sought to establish thepossibility that two cards, those of Varre and Mendez, were signedsubsequent to the demand. Both employees testified to their belief that theysigned prior to the start of the strike. If they did so, the timing of eventsherein would establish that they were signed before the demand. Consider-ing their testimony in conjunction with Richardson's, and with the timing ofthe organizational activity, I find that these cards were timely signed.As to these specific employees, I must conclude thatthere was no evidence that they were misled as to thepurposes of the cards or that they did not have anopportunity to understand the nature of what they signed.Thus, in addition to their receipt of the pamphlets, I notethat Zorro read the card, that Zapata was fluent enough inEnglish to respond to some questions and to fill outvirtually the entire card, and that all four employees weretold and understood that the purpose of the card was tosecure additional benefits. While such an explanation is anoversimplification, additional benefits is what unionism isabout.Finally, Respondent contended that Varre's card wasinvalid because Nolan told him that everyone in therestaurant had to sign a card. However, he read the cardand understood that it was "for the union." Nash was toldthat he was signing the card to see if there were enoughemployees to see if they "could do a little something aboutit." Nash, an English-speaking employee, received and readthe brochure and was told about seeking increased bene-fits. Campbell, who was also English-speaking, testifiedthat he was told to fill out the card if he was interested intalking to a union representative. He read the card anddiscussed it with other members of his family beforesigning it. Nothing which was told any of these employeesrendered the cards they signed invalid. See Toltec Metals,Inc., 201 NLRB 952 (1973).Based on the foregoing, I conclude that at the time of thedemand, the Union possessed 17 valid union authorizationcards, a clear majority of the unit employees. N.LR.B. v.Gissel Packing Co., Inc., 395 U.S. 575 (1969); CumberlandShoe, 144 NLRB 1268 (1963).4. Whether a bargaining order is warrantedI have found that Respondent violated the Act by threatsof discharge, blacklisting, reduced earnings and shortenedworkweeks, interrogations, an attempted poll, statementsequating union activity and support with disloyalty, andother statements indicating that selection of a unionrepresentative would be futile. I have further found thatRespondent discriminatorily discharged two employeesand reduced the wages of a third. The question is whethersuch conduct must be remedied by mandating a bargainingorder. The Supreme Court stated in N.LR.B. v. GisselPacking Co., Inc., 395 U.S. 575, 614 (1969):[We ] approve the Board's use of the bargaining order inless extraordinary cases marked by less pervasivepractices which nonetheless still have the tendency toundermine majority strength and impede the electionprocesses. The Board's authority to issue such-an orderon a lesser showing of employer misconduct is appro-priate ...where there is also a showing that at onepoint the union had a majority; in such a case, ofcourse, effectuating ascertainable employee free choiceRespondent further pointed out that someone, other than the signatories,dated the cards of Varre and Mendez. While the better practice, of course, isfor a signatory to date his own document, it is not uncommon for people toforget to perform such ministerial tasks. Where, as here, other evidenceestablishes the timely signing of the card, the fact that someone else datedthat card does not render it invalid.608 SANS SOUCI RESTAURANTbecomes as important a goal as deterring employermisbehavior. .... If the Board finds that the possibilityof erasing the effects of past practices and of ensuring afair election ...by the use of traditional remedies,though present, is slight and that employee sentimentonce expressed through cards would, on balance, bebetter protected by a bargaining order, then such anorder should issue.Applying these standards to Respondent's conduct, Imust conclude that the possibility of insuring a fair electionis, at best, slight. See E. S. Merriman & Sons, 219 NLRB972 (1975), where, as here, there was interrogation, threats,polling of employees, and discriminatory terminations. Seealso Gibson Products Company, 185 NLRB 362 (1970). Inreaching this conclusion, I have considered Respondent'sreinstatement of LeMorzellec and Machado and its at-tempted recantation of the unfair practices. However, Ideem these to have insufficiently cleared the air so as topermit a free and fair election. Neither LeMorzellec norMachado were paid for the day which they lost; that losswas not insubstantial and cannot help but have a lingeringeffect on the employees. The letter distributed by Gorlandonly imperfectly assured the employees of their rights; itpresented its assurances in the context of continuingopposition to the Union and projections of adverseconsequences to the employees if the strike in progresswere to continue. Moreover, the letter was in English onlyand did not reach all employees. In this regard, Respon-dent here did less than the employer in E. S. Merriman,supra, who posted a National Labor Relations Boardpreelection notice, advising employees of their statutoryrights, and personally advised employees of their statutoryrights. The Board, in that case, held that those efforts didnot neutralize the effect of the unfair labor practices.Finally, unlike the employer in E. S. Merriman, supra,Respondent did not cease its unfair labor practices with thepublication of its attempted recantation. Almost immedi-ately thereafter, when the employees returned to work,William Nolan, Respondent's most senior employee, suf-fered a discriminatory reduction in his wages, for his"disloyalty," a discrimination which continued at leastuntil the date of the hearing. Such an action speaks moreclearly of the employer's attitude toward his employees'exercise of statutory rights than any printed or verbalassurances. So too does the statement made to LeMorzel-lec, as late as August 15, that Gorland had no intention ofsigning with the Union.Therefore, based upon all of the foregoing, I find that abargaining order is warranted as the possibility of a freeand fair election being conducted with the application ofless stringent remedies is slight, and that Respondent has,by the foregoing conduct, violated Section 8(a)(5) of theAct.CONCLUSIONS OF LAW1. All employees of the Sans Souci Restaurant at itsWashington, D.C., location, excluding office clerical em-ployees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.2. At all times relevant herein, the Union has been andis now the exclusive representative of the employees in saidunit for the purposes of collective bargaining within themeaning of Section 9(a) of the Act.3. By interrogating and attempting to poll employeesconcerning their union activities; by threatening employeeswith reduced earnings, shortened workweeks, and dis-charge; by threatening employees with interference withtheir efforts to seek employment elsewhere; by tellingemployees that Respondent considered them disloyalbecause of their support for the Union; and by tellingemployees that their support of the Union would be futile,Respondent has interfered with, restrained, and coercedsaid employees in the exercise of the rights guaranteedthem in Section 7 of the Act, in violation of Section 8(a)(1)of the Act.4. By discharging Charles LeMorzellec and AntonioMachado, and by reducing the wages of William Nolan,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.5. By refusing to bargain with the Union on and afterApril 23, 1977 (the date on which it embarked on its courseof unlawful conduct), Respondent has engaged in and isengaging in an unfair labor practice within the meaning ofSection 8(a)(5) and (1) of the Act.6. Respondent has not engaged in any unfair laborpractices not specifically found herein.7. The unfair labor practices enumerated above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYAs Respondent has been found to have engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discriminatorily dis-charged Charles LeMorzellec and Antonio Machado andsubsequently reinstated them, but without backpay, I shallrecommend that Respondent be required to make themwhole for any loss of earnings, including gratuities, theymay have suffered by reason of the discrimination againstthem. And, having found that Respondent discriminatorilyreduced the wages of William Nolan, I shall recommendthat it be required to reinstate the supplementary paymenthe had received each week and to make him whole for anyloss of earnings he suffered as a result of the discriminationagainst him. The backpay provided herein shall be comput-ed, with interest, in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).9Having found that Respondent has been obligated sinceApril 23, 1977, to bargain with the Union, I shall recom-mend that it be required to recognize and bargain with theUnion, upon request.I See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's unlawful activities, including discriminato-ry discharges and wage reductions, make appropriate anorder requiring Respondent to cease and desist from in anymanner impinging upon the statutory rights of employees.N.L.R.B. v. Entwistle Mfg. Co., 120 F.2d 532 (C.A. 4, 1941);Ann Lee Sportswear, Inc., 220 NLRB 982 (1975).The Charging Party, contending that Respondent's de-fense was frivolous, sought litigation expenses and attor-neys' fees. While I have found for the General Counsel onmost of the complaint's allegations, I cannot considerRespondent's defense frivolous. Accordingly, I must rejectthis request. Hecks, Inc., 215 NLRB 765 (1974). Neither doI deem the other extraordinary remedies requested, includ-ing mailing of the notice to the homes of the presentlyemployed employees, and reading of the notice by Gor-land, to be warranted herein.Finally, Respondent will be ordered to post noticesindicating compliance with the requirements of this Order.It will be left for the compliance stage of this proceeding todetermine in what languages these notices must be pub-lished so that all employees will be fully apprised of theirstatutory rights.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER '0The Respondent, 726 Seventeenth Inc., t/a Sans SouciRestaurant, Washington, D.C., its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Interrogating or attempting to poll its employeesconcerning their union activities, sympathies, or support.(b) Threatening employees with discharge, reduced earn-ings, shortened workweeks, or interference with theirefforts to seek employment elsewhere, because of theirunion activities.(c) Telling employees that it considered support for theUnion to be disloyalty to the employer.(d) Telling employees that support for the Union wouldbe futile.(e) Discriminating against employees because of theirunion activities by discharging them or by reducing theirwages.(f) Refusing to bargain collectively with Local 25, Hotel& Restaurant Employees Union, AFL-CIO.(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedthem under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Reinstitute the weekly supplementary payment toWilliam Nolan and make William Nolan, Charles LeMor-zellec, and Antonia Machado whole for the loss of earningsthey suffered by reason of the discrimination against them,with interest, in the manner described in the section of thisDecision entitled "The Remedy."(b) Upon request, recognize and bargain with Local 25,Hotel & Restaurant Employees Union, AFL-CIO, as theexclusive representative of all employees in the unitdescribed above, with respect to rates of pay, wages, hours,and other terms and conditions of employment and, if anunderstanding is reached, embody such understanding in awritten, signed agreement.(c) Post at its place of business in Washington, D.C.,copies of the attached notice marked "Appendix.""Copies of said notice, on forms provided by the RegionalDirector for Region 5, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records, timecards, person-nel records and reports, and all other records necessary todetermine the amount of backpay due under the terms ofthis Order.(e) No'tify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.'0 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.IL In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with,restrains, or coerces employees with respect to theserights.WE WILL NOT question or poll our employeesconcerning their union membership, activities, or sup-port.WE WILL NOT threaten our employees with discharge,reduced earnings or reduced workweeks, or interfer-ence with their efforts to secure other employment,because of their union activities.610 SANS SOUCI RESTAURANTWE WILL NOT tell our employees that we believe thatthey are disloyal to us if they engage in union activitiesor support the Union.WE WILL NOT tell our employees that engaging inunion activities would be futile because we would neversign a contract with the Union.WE WILL NOT discriminate against our employeesbecause of their union activities or support by discharg-ing them or by reducing their wages.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act.WE WILL reinstitute the weekly supplement to Wil-liam Nolan's pay and WE WILL make William Nolan,Charles LeMorzellec, and Antonio Machado whole forany loss of earning the may have suffered because ofthe discrimination against them.WE WILL, upon request, bargain collectively withLocal 25, Hotel & Restaurant Employees Union, AFL-CIO, as the exclusive bargaining representative of allemployees in the unit described below with respect torates of pay, wages, hours, and other terms andconditions of employment and, if an agreement isreached, embody such understanding in a written,signed agreement. The bargaining unit is:All employees of the Sans Souci Restaurant, inWashington, D.C., excluding office clerical em-ployees, guards, and supervisors, as defined in theAct.726 SEVENTEENTH INC., T/ASANS SOUCI RESTAURANT611